Citation Nr: 0911850	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-13 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1950 
to November 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

As support for his claim, the Veteran and his daughter 
presented testimony at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2009.  The 
transcript of the hearing has been associated with the claims 
file and has been reviewed.

In February 2009, after certification of his appeal, the 
Veteran submitted additional evidence consisting of private 
treatment records from Shands Teaching Hospital dated from 
June 1977 to June 1984 and from the Hospital of the 
University of Pennsylvania dated in August 1984.  Along with 
the additional evidence, the Veteran submitted a statement 
waiving his right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a heart disorder, the Board finds that 
additional development of the evidence is required.

First, the Veteran has identified particular post-service 
treatment records that have not been associated with the 
claims file.  In particular, the Veteran and his daughter 
testified that he has received treatment for problems with 
his heart from the VA medical facility (VAMC) in Gainesville, 
Florida, since the late 1960s or early 1970s.  It was at the 
Gainesville VAMC that the Veteran was diagnosed with 
tachycardia in 1972.  Moreover, the Veteran has continuously 
sought treatment for symptoms of his heart disorder and 
undergone annual examinations of his heart at the Gainesville 
VAMC since the late 1960s or 1970s until the present.  See 
videoconference hearing transcript dated in February 2009.  
However, a review of the claims file reveals that no post-
service VA treatment records have been obtained.  In that 
regard, any treatment that the Veteran has received for his 
heart disorder may be relevant to his claim, and there are no 
indications that the RO has attempted to secure them.  

VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other 
agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding his 
heart disorder would be relevant to the Veteran's claim, the 
RO should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  Thus, 
a remand is warranted to obtain these records.

Second, it is unclear whether the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  A review of the additional evidence submitted by the 
Veteran and of the Veteran's hearing testimony indicated that 
he may have been receiving disability benefits from the SSA 
in connection with his heart disorder since 1982, when the 
Veteran retired due to his heart condition.  See 
videoconference hearing transcript dated in February 2009.  
However, these records are not on file and must be obtained 
prior to the determination of the Veteran's claim as these 
records specifically concern the particular disability at 
issue.  38 U.S.C.A. § 5103A(c)(3).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits, and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.

Finally, a VA examination is needed to determine the current 
nature, severity, and etiology of the Veteran's heart 
disorder, most recently diagnosed as congestive heart 
failure.  In this regard, in disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

In this case, a VA examination is required to obtain a 
medical opinion to determine whether the Veteran's heart 
disorder pre-existed service, and, if so, whether it was 
aggravated by his military service.  See id.; 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this 
regard, for purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003.  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position.  Wagner 
v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Here, no medical opinion regarding the issue of aggravation 
of the Veteran's heart disorder has been obtained.  
Specifically, during the Veteran's entrance examination dated 
in September 1950, a sitting pulse of 136 beats per minute 
was recorded; however, no chest X-ray was taken and no 
diagnosis of any pre-existing heart disorder was noted on the 
entrance examination report.  The Veteran reported 
experiencing dizziness during active service, and he and his 
daughter reported worsening symptoms of dizziness and 
unconsciousness following discharge from service, with visits 
to the Gainesville VAMC, although no specific disorder was 
diagnosed.  See videoconference hearing transcript dated in 
February 2009.  In this regard, the Veteran and his daughter 
are competent to report symptoms he experienced and treatment 
he received.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  More treatment followed 
for episodes of dizziness, palpitations, blurred vision, 
unconsciousness, and a pounding head.  See treatment records 
from Shands Teaching Hospital dated from June 1977 to June 
1984.  The Veteran was subsequently diagnosed with 
supraventricular tachycardia (SVT) in the early 1970s and 
with paroxysmal atrial tachycardia (PAT) in February 1980, 
after being hospitalized for the aforementioned symptoms.  
See letter from Dr. J.M., dated in June 1977; and treatment 
record from Shands Teaching Hospital dated in February 1980.  
A pacemaker was installed in 1984.  See treatment records 
from the Hospital at the University of Pennsylvania dated in 
August 1984.  Most recently, the Veteran underwent a median 
sternotomy for quadruple coronary artery bypass grafting and 
was diagnosed with congestive heart failure.  See treatment 
records from North Florida Regional Medical Center dated in 
January 2004.  

However, despite the history of heart problems, both reported 
and documented, the Veteran has never been afforded a VA 
examination to determine the nature and severity of his heart 
disorder, and whether it was aggravated by service.  Thus, a 
VA examination and opinion are needed to determine the nature 
of the Veteran's current heart disorder and whether any 
current heart disorder represents aggravation beyond natural 
progression of a pre-existing disorder that was present 
before his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) since 1969 or 
1970.  If so, obtain all pertinent records 
of any medical treatment for the Veteran's 
heart disorder from the appropriate VAMC 
dated from 1969 or 1970 to the present.  
If any private treatment records since 
January 2004 exist, the RO also should ask 
the Veteran to provide authorization of 
release for these records and obtain them 
or ask the Veteran to submit such records.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Ask the Veteran to clarify whether he 
is receiving SSA disability benefits 
related to his heart disorder.  If he is, 
request from the SSA records associated 
with the Veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are available 
or do not exist, a response to that effect 
must be documented in the claims file, and 
the veteran must be notified.

3.  After completion of the above, arrange 
for the Veteran to undergo a VA 
examination, by an appropriate specialist, 
to determine the nature, severity, and 
etiology of any current heart disorder.  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran have a current heart 
disorder?

(b)  If so, is the Veteran's current heart 
disorder the result of a permanent 
increase in severity of his pre-existing 
heart disorder during his military 
service?

(c)	 If there was a measurable 
increase in severity for his 
heart disorder during his period of 
service, was there clear and unmistakable 
evidence this permanent increase in 
severity was due to the natural 
progression of the disability?  

(d)  Is it at least as likely as not that 
the Veteran's current 
heart disorder is the direct result of his 
military service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.  After giving the Veteran time to 
respond to the additional notice, 
readjudicate his heart disorder claim in 
light of the VA examination and any 
additional evidence received since the May 
2006 statement of the case (SOC).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC).  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




